Motion granted to the extent of amending the order of disbarment of this court entered on January 13, 1966 [24 A D 2d 345], to recite the following: “Upon the matter there were presented and necessarily passed upon questions under the Constitution of the United States, viz., whether respondent’s rights under the Fourth, Fifth and Fourteenth Amendments were violated. The court held that they were not.” In all other respeets, the motion is denied.
Concur — Breitel, J. P., McNally, iStevens and Eager, JJ.